United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2066
                         ___________________________

                             United States of America

                                       Plaintiff - Appellant

                                          v.

                              Mosley Jumon Williams

                                      Defendant - Appellee
                                   ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: January 14, 2022
                               Filed: June 9, 2022
                                 ____________

Before SMITH, Chief Judge, WOLLMAN and ERICKSON, Circuit Judges.
                             ____________

ERICKSON, Circuit Judge.

       An indictment charged Mosley Jumon Williams with three offenses: felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1); possession with intent
to distribute a mixture or substance containing a detectible amount of
methamphetamine, in violation of 21 U.S.C. § 841(a)(1); and possession of a firearm
in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1).
Williams moved to suppress items found during a warrantless search of the
apartment he shared with his girlfriend, including a gun, narcotics, bullets, and a
digital scale. Adopting a magistrate judge’s report and recommendation, the district
court granted the motion as to the narcotics found in a black bag, concluding the
search that led to the discovery of the narcotics exceeded the scope of his girlfriend’s
consent to search the apartment. As to the other evidence, the court denied the
motion. The government filed this interlocutory appeal, asserting the district court
erred when it focused on ownership of the bag rather than his girlfriend’s authority
to give consent for the search. We reverse.

I.    BACKGROUND

        On April 1, 2019, Detective James Bain arrested Williams on a warrant for an
armed kidnapping. Detective Bain searched Williams and his car but failed to locate
the gun that had been used in the alleged kidnapping. Suspecting that Williams
might contact someone regarding the gun, Detective Bain monitored Williams’
phone calls while he was being held on pretrial detention for the armed kidnapping
charge. Law enforcement recorded a telephone call between Williams and his
girlfriend, Wanda Wells. During the call, Wells asked Williams if he had left “the
thing” at her residence. Williams confirmed and directed her to put it “inside of the
closet and forget about it.” Detective Bain understood “the thing” to be a reference
to a gun. Upon further investigation, Detective Bain learned that Wells was the sole
lessee of a one-bedroom apartment.

        The next day, Detective Bain and three officers knocked on Wells’ apartment
door. Wells opened the door and answered the officers’ questions. She informed
the officers that her name was the only name on the lease but that she resided in the
apartment with Williams, whom she described as her boyfriend. While Wells
initially denied there was a firearm in the residence, she eventually admitted that she
possessed a firearm registered in her name. Wells also admitted she allowed
Williams to use her gun even though she was aware Williams was a previously
convicted felon. Wells eventually agreed to show the officers where the gun was in


                                          -2-
the apartment, escorting them to the bedroom and pointing out a gun located in a
black bag hanging from the handle of the open bedroom door.

       Detective Bain approached the bag and observed a firearm in plain view in
the partially unzipped bag. Wells agreed to sign a Consent to Search, which granted
the officers general permission to search the residence. Detective Bain opened the
bag and found the .45 caliber handgun, a black plastic bag that he eventually
determined contained about 14 grams of methamphetamine, and a letter addressed
to Williams at a different address. On glass shelving in the bedroom, the officers
observed in plain view a .45 caliber magazine with a live bullet inside, another .45
caliber bullet outside the magazine, a photograph of Williams, and a digital scale.
Wells told the officers she had purchased the gun for Williams. Detective Bain
seized the gun, the suspected methamphetamine, the letter, the magazine, the two
bullets, and the scale.

       Williams moved to suppress evidence obtained from the warrantless search of
the bag, claiming Wells lacked authority to consent to the search. At an evidentiary
hearing, Detective Bain testified that the black bag in question, which he described
in his police report as a “man bag,” was actually similar to a “woman’s purse” that
could be carried by both men and women. Given the broad consent form signed by
Wells, Detective Bain testified that he believed he had Wells’ consent to search the
apartment and anything in it. Williams conceded the officers were authorized by
Wells to search the common areas of the residence but argued the officers did not
have consent to search the black bag. The government countered that Wells’ verbal
and written consent to search authorized the search of the bag because Wells, as the
lessee of the apartment, had common authority over the premises, including the bag.
The government also asserted that the evidence demonstrated the officers had a
reasonable belief that Wells had authority over the bag and, in the alternative, the
seizure of the gun and other items was constitutional under the plain view doctrine.

     The magistrate judge found, and the district court adopted the finding, that
when Detective Bain observed the black bag, it appeared to him to be a bag
                                        -3-
belonging to a man. In reaching this finding, the court relied on Detective Bain’s
description in his police report as a “man bag,” which was written closer in time to
the search than his testimony at the hearing. The court determined that while Wells
had actual and common authority over the apartment, it was neither clear from the
evidence that Wells had common authority over the bag located in the bedroom, nor
did the government satisfy its burden of showing Detective Bain had a good faith
but mistaken belief that the bag belonged to Wells or that Wells jointly used the bag.
The government appeals.

II.   ANALYSIS

       The question before us is whether Wells had apparent authority to consent to
the search of the bag. We review facts supporting a motion to suppress for clear
error and the legal conclusions based on those facts de novo. United States v. James,
353 F.3d 606, 612 (8th Cir. 2003). Third-party consent, including whether the
consenter had common authority, is a question of fact. United States v. Almeida-
Perez, 549 F.3d 1162, 1170 (8th Cir. 2008). We review de novo the legal question
of whether the officers could reasonably believe that the consenter had common
authority over the evidence in question. United States v. Amratiel, 622 F.3d 914,
916 (8th Cir. 2010).

       The district court’s determination turns on its finding that the bag was a “man
bag.” Detective Bain described the bag as a “man bag” in his report, prompting the
district court to find that he could not have reasonably believed Wells had authority
to authorize the search of the bag. Although Detective Bain described the item in
question as a “man bag” in his report, he also testified at the suppression hearing that
it was the type of bag commonly used by both men and women and that he did not
know who owned the bag. Nowhere in the report does Detective Bain opine that the
bag belonged to Williams. Photographic evidence in the record shows the bag is
gender neutral. The district court clearly erred in finding the bag was a “man bag”
and that law enforcement could not have reasonably believed Wells had common
authority over the bag.
                                          -4-
       Consent is an exception to the warrant requirement, which may be given by a
third party with common authority or apparent authority over the premises or effects.
Id. at 915-16. The government bears the burden of proving by a preponderance of
the evidence that the co-occupant had sufficient authority to provide consent. See
United States v. Matlock, 415 U.S. 164, 177 (1974); United States v. Williams, 346
F.3d 796, 798-99 (8th Cir. 2003). A warrantless search is justified when officers
reasonably rely on apparent authority of the third party, even if she lacked common
authority. United States v. Munoz, 590 F.3d 916, 922 (8th Cir. 2010). For apparent
authority, we examine whether “the facts available to the officer at the time” of
consent would lead a person of reasonable caution to believe the consenter had
authority over the item searched. James, 353 F.3d at 615 (citing Illinois v.
Rodriguez, 497 U.S. 177, 188 (1990)). Common authority is determined from joint
access, mutual use, and control, and its existence is a question of fact. Id. at 613. A
co-occupant has authority to consent to a search of common areas. United States v.
Tapia-Rodriguez, 968 F.3d 891, 895 (8th Cir. 2020). However, if officers
“encounter circumstances that would put them on notice of limited authority, they
may not ignore such signals.” Almeida-Perez, 549 F.3d at 1172.

       Based on the evidence in the record, Wells had apparent authority over the
bag. At the time of consent, law enforcement officers knew: (1) Williams had
directed Wells to move the gun owned by and registered to her to a specific place
within the apartment; (2) Wells voluntarily led the officers to the location of the gun;
and (3) Wells had access to the bag and never indicated it was Williams’ bag or that
her ability to use or access the bag was limited. As the sole lessee, Wells had actual
and common authority over the apartment and consented to the search of the entire
apartment. Where the gun was located—partially visible in the unzipped bag
hanging on the door handle of their shared bedroom—was in a common area. The
evidence is sufficient to lead a person of reasonable caution in the officers’ situation
to believe Wells had authority over the bag and could consent to a search of the bag
for Fourth Amendment purposes.



                                          -5-
III.   CONCLUSION

      We reverse the district court’s grant of the suppression motion, vacate the
suppression order, and remand for proceedings consistent with this opinion.
                       ______________________________




                                       -6-